             Case 1:18-cv-09477-LGS Document 29 Filed 10/21/19 Page 1 of 2



                                                        U.S. Department of Justice

                                                        Criminal Division

Criminal Division, Fraud Section
1400 New York Avenue, NW
Washington, D.C. 20530


                                                        October 21, 2019

Via ECF

The Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re:        United States v. Alexander Burns and Andrew Scherr, 18-cv-9477

Dear Judge Schofield:

       As directed in the Court’s Order dated June 10, 2019, the Government submits this report
to update the Court on the status of the pending criminal proceedings against Andrew Scherr and
Robert McGraw in the Northern District of Texas (United States v. Andrew Scherr and Robert
McGraw, No. 3:19-cr-225(S), N.D. Tex.).

      Since the government’s last status letter, which was filed September 5, 2019, the
government has continued to provide discovery to the defendants on a rolling basis and has nearly
completed its discovery productions. The government anticipates filing a joint pretrial order on
October 30, 2019, in accordance with the July 31, 2019 Order issued by Judge Karen Gren Scholer.

        Given that the criminal case in the Northern District of Texas remains pending and the
Court has not yet set a pretrial schedule, the Government respectfully requests that the proceedings
in the case before this Court remain stayed. Pursuant to the Court’s June 10, 2019 order, the
Government will provide the Court with another report regarding the status of the criminal
proceedings pending in the Northern District of Texas on or before 45 days from today’s date.


                                                        Respectfully submitted,

                                                        /s/ Caitlin Cottingham
                                                        Caitlin Cottingham
                                                        Danny Nguyen
                                                        U.S. Department of Justice




                                                    1
        Case 1:18-cv-09477-LGS Document 29 Filed 10/21/19 Page 2 of 2



cc:   Timothy Capozzi, Esq. (by email)
      Michael Tremonte, Esq. (by email)
      David E. Danovitch, Esq. (by email)
      Peter R. Ginsberg, Esq. (by email)
      Kevin McGrath, Esq. (by email)
      Thomas Smith, Esq. (by email)




                                            2
